UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1571



CLARENCE N. FOXWORTH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; FEDERAL BUREAU OF
INVESTIGATION; NU IMAGE CONSTRUCTION COMPANY,
INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-72-A)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence N. Foxworth, Appellant Pro Se. Richard Parker, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Foxworth appeals from the district court’s orders

dismissing his civil action.   Our review of the record and the dis-

trict court’s opinions discloses no reversible error. Accordingly,

we affirm on the reasoning of the district court.   See Foxworth v.

United States, No. CA-98-72-A (E.D. Va. Apr. 17, 1998 & Mar. 22,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s second order is marked as
“filed” on March 19, 1999, the district court’s records show that
it was entered on the docket sheet on March 22, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order is entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2